EXAMINER’S COMMENT, AMENDMENT and REASONS FOR ALLOWANCE
EXAMINER’S COMMENTS
Applicant's amendment and response filed 1/19/2021, which amended claim 14, has been entered.  Applicant’s amendment to the specification has also been entered into the record.  Applicant’s submission of a Declaration under 37 C.F.R. § 1.132 by Dr. Monica Olivares Martin, has been entered into the record.  Applicant’s submission of letters concerning biological deposits under the Budapest Treaty and certificates of viability have also been entered into the record.
Claims 1-24 are pending.  It is noted that in Applicant’s response (filed 5/29/2019) to the Restriction Requirement dated 4/2/2019, Applicant elected, without traverse, Group 7 (claims 14 and 15) and elected the species Lactobacillus reuteri V3401 (CECT 8605).  Claims 1-13 were withdrawn from further consideration as being directed to a non-elected invention.  Further, as noted in the Office Action dated 8/19/2020, claims 22-24 were withdrawn from further consideration as being directed to a non-elected invention to a non-elected species of probiotic, where claim 14 had been constructively elected by original presentation with respect to the elected species Lactobacillus reuteri V3401 (CECT 8605) for prosecution on the merits.  Claims 14-21 have been examined on the merits in their full scope.

Examiner’s Comment Regarding Requirement for Deposit of Biological Material
As noted in the Response filed 1/19/2021, Applicant indicated that the specification was amended to conform to 37 C.F.R. § 1.809(d) which requires identification of the accession number of the deposit, the date of the deposit, a description of the deposited biological material sufficient to specifically identify it and to permit examination, and the 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given by Dr. William A. Holtz on 3/10/2021.
The application has been amended as follows: 
In the claims:
Cancel claims 1-13 and 22-24.  

EXAMINER’S REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
Upon entry of the Response filed on 1/19/2021, which includes Applicant’s amendment to the specification (described above in the section indicated as “Comment Regarding Requirement for Deposit of Biological Material;” expressly incorporated herein), letters concerning biological deposits under the Budapest Treaty and certificates of viability, the rejection of claims 14-21 under 35 U.S.C. § 112(a), enablement, has been withdrawn.

As noted in the 1/19/2021 Declaration, evidence is provided which shows that the Lactobacillus reuteri of the prior art (i.e., NCIMB 701359) is neither identical nor sufficiently similar to the instantly claimed Lactobacillus reuteri V3401 (CECT 8605).  Declarant indicates that in view of claim 14 being amended to the specific Lactobacillus reuteri V3401 (CECT 8605) strain, the provided Rodes et al. article (Artificial Cells, Nanomedicine, and Biotechnology, Vol. 41, pp. 116-124; 2013) indicates that Lactobacillus reuteri NCIMB 701359 is bile salt hydrolase (BSH) positive (i.e., capable of deconjugating bile salts, which may contribute to lower cholesterol levels), while Example 3 of the instant Application indicates that Lactobacillus reuteri V3401 (CECT 8605) does not possess BSH activity (Declaration, page 2, paragraphs 8-10).  
Further, Declarant provided additional data that indicates several Lactobacillus reuteri strains were tested to assess their capacity to absorb fluoresterol (a cholesterol analogue) and demonstrated none of them were able to elicit a significant reduction of fluoresterol absorption, indicating cholesterol absorption is a property specific to a limited number of Lactobacillus reuteri strains (Declaration, page 3, paragraphs 12-14).  
Lactobacillus reuteri NCIMB 701359 does not possess critical distinguishing characteristics that are possessed by Lactobacillus reuteri V3401 (CECT 8605).
Accordingly, the rejections under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. § 103 to Mogna or Prakash have been withdrawn.
In view of the above, a further search of the prior art (via EAST and Google database searches) did not provide further prior art that would supply the teachings within claims 14-21. 
Based on review of the art of record (i.e., Mogna and Prakash) and a further search of the prior art, claim 14 (and dependent claims 15-21) are free of the prior art.
Claims 14-21 are directed to allowable methods.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLAIMS ALLOWED
Claims 14-21 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631